 Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 1 of 6 PageID #: 406




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


ELIZABETH ROSEBOOM, et al.,

                   Plaintiffs,

             v.
                                                  No. 20-cv-0399-SB
JAMES HUNLEY, et al.,

                   Defendants.


Michael I. Silverman, SILVERMAN, MCDONALD & FRIEDMAN, Wilmington, Dela-
ware.

                                                         Counsel for Plaintiffs.

Dylan J. Steinberg, U.S. ATTORNEY’S OFFICE, Wilmington, Delaware.

                                                 Counsel for the United States.




                             MEMORANDUM OPINION




April 21, 2021
  Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 2 of 6 PageID #: 407




BIBAS, Circuit Judge, sitting by designation.

   The Rosebooms were hit from behind by a mail truck. Before they sued, the postal

service wanted to thoroughly investigate their claims, but they did not hand over the

documents it requested. Now the postal service wants me to dismiss their suit. Even

without these documents, two of the Rosebooms properly presented their claims to

the postal service. But because another Roseboom did not, I will grant in part the

postal service’s motion to dismiss for lack of subject-matter jurisdiction.

                                   I. BACKGROUND

   For this jurisdictional motion, I take the Rosebooms’ well-pleaded allegations in

the complaint as true, though I may look to other evidence submitted by the parties.

See Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). Elizabeth

Roseboom and her daughter Amelia were at a yield sign when a mailman rear-ended

them. Am. Compl. ¶ 9, D.I. 4; D.I. 8-1, Ex. E. The car had “[m]inor damage.” D.I. 8-1,

Ex. E. Still, the crash hurt Elizabeth’s neck, back, and right arm, as well as Amelia’s

neck, back, and right knee. Am. Compl. ¶¶ 17, 28.

   So the Rosebooms decided to sue. But first, they had to “present[ ]” their tort claims

to the postal service. 28 U.S.C. § 2675(a). Each Roseboom submitted the postal ser-

vice’s Standard Form 95, listing his or her name, address, details of the accident, and

requested damages. See D.I. 4-1. Elizabeth and Amelia asked for $1,000,000 and

$500,000 for personal injuries. Id. at 2, 4. Clifford Roseboom, the dad, asked for

$2,541.40 in property damage since the car was his. Id. at 6.

   The postal service paid Clifford $541.40, the amount of his mechanic’s bill. D.I. 8-

1, Ex. A; D.I. 4-1, at 9. But it told Elizabeth and Amelia it did not have enough
                                             2
  Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 3 of 6 PageID #: 408




information to “properly evaluate [their] claims.” D.I. 8-1, Ex. B. To do that, it asked

for their medical records and itemized medical bills—twice. D.I. 8-1, Ex. B–C. But

Elizabeth and Amelia never sent along the documents. So the postal service denied

their claims. D.I. 8-1, Ex. D.

   Then the Rosebooms brought this suit. Elizabeth and Amelia want to recover for

their injuries. Clifford claims loss of consortium based on his wife’s injuries. The

postal service moved to dismiss for lack of jurisdiction. Fed. R. Civ. P. 12(b)(1).

         II. ELIZABETH AND AMELIA PROPERLY PRESENTED THEIR CLAIMS
                 TO THE POSTAL SERVICE, BUT CLIFFORD DID NOT

   The United States is immune from tort suits. But the Federal Tort Claims Act

waives that immunity under certain conditions. Before suing, the tort claimant must

“first present[ ] the claim to the … agency.” 28 U.S.C. § 2675(a). That way, the agency

can decide if it wants to settle the claim or deny it and go to court. See 28 U.S.C.

§ 2672. If the claimant misses this step, the Act bars her suit; the court will lack ju-

risdiction. Bialowas v. United States, 443 F.2d 1047, 1048–49 (3d Cir. 1971). The

postal service asserts that this Court lacks jurisdiction because all three Rosebooms

failed to present their claims to it before they sued. It is (mostly) wrong.

   A. Elizabeth and Amelia put the postal service on notice

   To “present” her claim, a claimant must simply “introduce” it or bring it to “the

notice of” the postal service. Present (def. I.1), Oxford English Dictionary (1st ed.

1933). This required notice is “minimal.” Tucker v. U.S. Postal Serv., 676 F.2d 954,

958 (3d Cir. 1982). First, the claimant must put a dollar amount on her claim. Second,




                                             3
  Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 4 of 6 PageID #: 409




she must provide “written notice of … her claim sufficient to enable the agency to

investigate.” Id. at 959.

   Elizabeth and Amelia set clear values for their claims, asking for $1,000,000 and

$500,000. The postal service does not contest that. But it does assert that the forms

they submitted were insufficient to enable the postal service to investigate their

claims. Not so.

   Both Elizabeth and Amelia told the postal service how they were hurt. Adams v.

United States, 615 F.2d 284, 292 (5th Cir. 1980). They set out all the essential details:

       •   What happened? Their car was rear-ended.

       •   When? August 27, 2018, at 11:21 a.m.

       •   By whom? James Hunley, mailman.

       •   Where? Salem Church Road in Newark, Delaware.

D.I. 4-1 at 2, 4.

   Elizabeth and Amelia also listed what was hurt. Avery v. United States, 680 F.2d

608, 611 (9th Cir. 1982). Elizabeth noted she had “[i]njuries to the head, neck, shoul-

der, elbow & wrist,” and she “will be having neck surgery in the near future.” D.I. 4-

1, at 4. Because of these injuries, she “has incurred medical expenses & lost wages.”

Id. Amelia said she had suffered “[i]njuries primarily to knee & neck.” Id. at 2.

   Taken as a whole, these forms gave the postal service “enough details to enable

the agency to begin its own investigation.” Adams, 615 F.2d at 292. That is all the

Act requires.




                                             4
  Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 5 of 6 PageID #: 410




   The postal service points to its own regulation, which tells claimants that they

“may” have to submit a doctor’s report or bills to prove their damages. 28 CFR §

14.4(b). That is just what the postal service asked for here. But the information an

agency needs to settle a claim is different from that needed to put the agency on notice

that a suit is coming. Tucker, 676 F.2d at 957.

   Without proof, the postal service reasonably chose not to settle Elizabeth or Ame-

lia’s claims. Still, it had enough notice of those claims to satisfy the Act. So Elizabeth

and Amelia’s claims may proceed.

   B. Clifford did not present his current claim to the postal service

   Clifford’s claim may not proceed. A claimant must present his “claim” to the postal

service, not his suit or his cause of action. 28 U.S.C. § 2675(a). That means he must

put the agency on notice of each claim. “[A] plaintiff cannot present one claim to the

agency and then maintain suit on the basis of” another. Roma v. United States, 344

F.3d 352, 362 (3d Cir. 2003) (quoting Deloria v. Veterans Admin., 927 F.2d 1009,

1011–12 (7th Cir. 1991)).

   In his form, Clifford emphasized that he sought to recover $2,541.40 for “property

damage only.” D.I. 4-1 at 6. Indeed, he listed zero personal injuries. Yet he now sues

for loss of consortium based on Elizabeth’s injuries. Am. Compl. ¶¶ 19, 24. In Dela-

ware, that is a personal-injury claim. Hamilton v. Wrang, 221 A.2d 605, 606 (Del.

1966). Because Clifford did not present this claim to the postal service, the agency

never knew “of its potential liability on this ground.” Bush v. United States, 703 F.2d

491, 495 (11th Cir. 1983). So this Court has no jurisdiction to hear his claim.



                                              5
  Case 1:20-cv-00399-SB Document 14 Filed 04/21/21 Page 6 of 6 PageID #: 411




   In response, Clifford says he could not have included this claim in his form since

his wife’s “condition was fluctuating” when he filed it. Pl.’s Br. 12, D.I. 11. But in her

form, signed the same day as Clifford’s, Elizabeth asked for $1,000,000 for her speci-

fied injuries. D.I. 4-1, at 4. Presumably, Clifford could have mentioned his loss of

consortium claim then, even if he later needed to update the money amount of that

claim. See 28 U.S.C. § 2675(b). And as the postal service correctly notes, if his claim

did arise later, Clifford still had to present that new claim to it before he sued, pref-

erably through a second form. He did not.

                                         * * * * *

   The Federal Tort Claims Act does not require claimants to support their claims

with detailed documentation. Elizabeth and Amelia properly put the postal service

on notice of their personal-injury claims; Clifford did not. So I will dismiss Clifford’s

claim but permit Elizabeth and Amelia’s to proceed.




                                              6
